OFFICE    OFTHE     ATTORNEY       GENERALOFTEXAS
                               AUSTIN




m6orabla~E.   Is. r30066
cuunty :,fAorney
$hersmanCounty
Zjtratrord, Trra6

riear sir:




             We aolmowl.6tY                           letter of ~Jenuary
ae,l94o,reatin~t
your tupplsrarat~ 1
lsttor of 3mmry   EE
paHimmt UgQrt the f

                                                     or a -
                                                     eta%6 wbloh




                                 ident owner or 8 acmeer-
                                 6t6)r(ldta (L 6trlrtS Wki.ah
                                 th Wmas urid6r Est. 13 of
                            oause suoh vehlolr to be ap*r-
                            the purr     of hauliryhwm-,
                           lae v&l. are boa&at by aad be-
                           r   &ma   6U6k   rehioh     i8   dri*aa
                       erator, \pithouE b6iz# r6&6t6red              in
                                                                            422




EQr!.2. z. COOI18,
                 psge 2


       in Texas (tither driven by hZ.nselX or by a
      hired operator)  6uah a vchfele Sor t&a pur-
      ~086 of haul-    g00d6, war88 Or anrchaadise
      owned by the owner of the vehlole and bought
      outside. of Teo,   without baing reglstoratl
      in Taxa8?

                u’4. ?.!a~any of the vehlole6 a8       usntion-
      ed   in    the   thrse   preoedln&   qU86tiO66 obtain a
      *temporary rt@stratlon,*             a6 provide4 in at.
      827b ) F. C.?

                The rbet three questloss presantcrdare            orsrned
i~XOhl6iV8~  by Article S27b, v6I'AOfl'8P%5ndm COOS of 3'6236.
That POrtiOn of s%OtiQn 2 OS hrtiole 027b t&d& 16 perti-
nent to this opinion,  reads as Sol&wat:
           ‘580 tion 2.    k non-resident tuner of a
     6t0tm vehfclt, trallox or eozii-trniler whloh
     ha6 beem duly registered ior the ourrent yeax
     in tho state or country ot wkieh the owner is
     a resldtmt rrnd in aawmtante with the     law6
     thdreoi, may, in lieu 0r regiritFri6g such ve-
     his10 a8 OthonriSS rtpqufred by law, apply t0
     fheStat;sRtghrayDapa~sntthFo~haoo~ty
     tax uol.laotor for the registrationtheraol
     as provldbd by law, ekcept thut     the prltLlsgie6
     gr6llt,ted~rs Ottl6rri66 grQvided for in thi6 a0t
     shall not apply to any m&Or vehiiole, tsailfm,
     or oeti-trailer    opsratsd  within thir 6tette for
     ths tmm6portstion      oi persons or proparty for
     oQslpensation
                 or            hire,*

                Seotlon 8 or mtlols        829b, read8 a6 Tollam:

            ~SeQtion 8. w3 5oa=mf3i&mt     owner of a
     motor vehlola, trailer     CUT 8ami-tztil6r CBull
     oparat~e   any swh  vehlde or oau~b OT peait it
     to be Operated ugoa the publio~hlghneyb Of t&i6
     6tat6. elthsr before OF whtle it ie rsgistored.
     under    this 8e0tion, ualess there 6hul.l at all
     t&686 be dieplaycd thersoa the rsgistratilan
     mmber plate6 smsigarad to said VhiUle      for the
     uwrent oalsndar year bythst aouritxy Or 6tate
                                                                      423




       of wbloh 8uub owner is a re8ides%t, zwr u6less
       the certiiloato of teaporaxyregistration, when
       iosrued thareto aa is in this 6eOtion provide6
       ahall be plmed oa eeid aotor whiole     in the
       wanner to be 6peciBed by the departmmt . . .
       Frovidod that nothing lnth26 ,iotshell prevent
       a 5en4.%8idont ovaoF of a lmtox vokiole from
       operatw    at till &t&ah vehicle ln tkis 6tate


       adjoiaiaf~ state or oountr; iron operate        a
       privs;toly owned end Culy re iotered vehlole,
       nor o arated Sor hire in tk f8 stats st till,
       t0r & e purpose     or goi56 ti0 rraarron hia pluae
       di re&.ar      ecnployiueatend the mokirrg of txipn
       for the purpo6e of purchasing &ood6, wares mnd
       nrcrohandioe. md prwided         further, thst any
       ROR-ZW6id6Rt @WUBT Of a p&at&y          06R66 R6tOr
       vehicle ma~g be pernrltte.dto make 6n oooclefati
       tXip bto this state uith 6Uoh Yahiote U6da
       the priVile&e6     or thi8 Aot without obtaining
       uuah temporary re@tratian        certitiaate . . .*

            Uhih your aeaond quastion da66 not 6t6t6 t&at
the QXZ'66, War%6 Of mrn?O)rrradi80    aCC JWobaSab   %R '&X66, We
a888661 that thi6 wa6 the eltuation pa        istandsd to pro6ont
and that the first ati remrd 9l66tbXI6 afe azaatly the
6m* axaopt that is one %a6e the YehMle          is driven by it6
owmx and in the otker it 16 driven by CL hired o rator.
A66stnL6@ that we have plaoed the pr6per oo6stm6 er cm OR
there twa quwstion6 we agrse with lroor om3luefaa         tkat fhey
m63t  be mmimred in the aiiirrmat,lwr.       You stats in your let-
ter rrt Januey 22, in crfracf, that the tema *5ck5ewsidsntc
a6 o.sploye~ fn your rirst Wo que6time         refers to rQsidfukt6
                      in oelrgli~lacawith the restriotive la+
                the pertine5t prwisba6        ai seotion 5 ot wt.
     . ulA&x thlbse 6ixoua6tanae6 ths pm#YiE1@6         ef s%stion
5 aath@riaS and pamit Wm Q, r&IQ5 at dll             in the State
or Texa6 Of a0t.w Yehlole6 &km            tkey be p&i666R@N' OaPs
or ConePibrclal
              8wi.w vebiolrr*~
                             gr0viUedof ocm8e that $im
PxOYiPiOR6with rwpeot to r4@stxatZoa in the 00
state oi *Web the owner 16 a re6id6&thtrorpbe011 001~
                                                 -3   ied
                                                       OF
dth.     Wile   there.16 RO p&%vl#lon I.6 u-tiols S?b    ukiah
                                       424


EmI.   E.   E.   'coc3n5,   p6ge   4
                                                                             425




          W% are unable to ame   with yoo. ln this aonclu-
4lOX. It-is_pue   tJ!i+the term %ioWr   r+lale- a? used in
ais r,ot lnclndee both peesengsr ciira ead ao%mar416l actor
yehlcleeand thet tbb La&latwe            has   0mp10ydlthetew          in
both   Beation   E end Seotion 8 of AX'tlolQ 8Mb.      S44tion        3 of
&;cle 889b provldaefor the teet&mrerg   ragletrotlonof non-
~:d#xt pmssax&er curs withlx twanty4100    day4 astax oom.
wclng operatlonw%thLrr   the state. Section3 doss not
de~& with enp other type of motor tahlale &or ls there eny
other saatlon .oS hrticle 8&7b wblch mikea pro+ialon for the
~porary POgfot~tioIA Of OernntOtWial =tOr T4hlOl4s. SeO-
tfox 3 thus opereteeee a raatrlotlom, slaee by %pealryitg
the oxa type of vehlalewhich IW be teegmerily ragleterad
for e llmltadperiodOS time, alE other fypee of vehicles
are excluded. The lequege of metion 5 la general und all
l~~luelve, end properly should be, aZna4 the verlow    sections
of &tl~la 027b oover the operation ~iafdltrerent  types of
motor tahlolen.  It the kU@Ue&e in f3a~ti&ln %iW8a adi SUffi-
alextry inclusive to protide for both paasm(;er mad coamar-
alal motor ~&$oleS,  separate seetlosbe umild be naa&a6 iox?
eeeh epeaiile laetenee.  In our opinionit is Sorthfs reams
thet.thaL5gieletWe      loyad the term %otor reMale- rather
                     Bplle
then the more epeelile  emaa oi wpoe.eenge~ear" en& *oamaer-
olal mtor vehloleLh". The raot that the broadertene he6 bean
amployaadoes not neaasearllylnbio6tathut euoh rrsatenae   or
pxwislon of aaatioo 5 appll*b        egaauJr t+ ell typee of notor
ve&lolea.
             The Slrst   santanoe   of Saotl0n E Stat8% that a non-
rea1b.e OWIIOXor tlmtior whm.a '*hldhti 'beenonly re&e-
tare4for the ouxrantyear in the 8tate or aouxtryOS wbieh
the owner le a rosldaxt may ra&.8tar SW& rShiOl4by lp ly$ag
to the State 'Xl&may Wpertamnt thro~a; DonSty tax a &a-
tax for raglstratl0n,lx lieu 0t X%      lmthe mh%ale ~JB
othandse     ra*ulra6 by 3
   t mio~       in 80 2~ $3 the &ratio:             0,rrt30m8sar~i~
aoiior~~&lolea
             Is oonuarned.
          Fia theretore4a7is4 you, in mmmr     to your faerth
question,thet in the opinionof this depertment, e omeer-
c$al motor rahlcle la B& strbjeet to tsglpoxary r6@%tratlon.

          IX regard to thheseem14 badat rhieh you present in
support of your afiirmtfm   QSswer to questlox lW.4, Jrou
State that it fa your belleithat the tit34 to the 6wMm&a-
tory set was ln6nffloiaxt to ohangrsthe prior law sxospt to
Ffon.z. E. 200M,


add the pro~l%lon
tranaltfo~ sele, ia olawof the fast that tha tamwra-
         ls wad in the aaptlonai the waatndator~
ariaatln%*                                       bill.
This aaptian, as qucvtml in your letter ot Jcinlnry 28, lQ40,
raaUa aa r0u0vs:
           "'An hot amaB&lng Yeotion 2, of Chapter
      56, or the iota of the nxst Corlafl Bsseion
      of #a z?orty-third Laglel%tura whioh pravldes
      for the roglstratlon and operation ln this
      Dtita of motor rehlalms WA%& brrnonrasldento.
      and raglstara4under tha 3aw & anotherstat&
      or oountry& raamot       asmaandprovldlng
      that the xmmlaLona &%d      aectlon shall uot
      apply to the m&.or +ehlalas ba     drlvan under
      thalr own pewor, tuwed or othakits a traasporta6
      by beingattaal&   or oouplad to 8onm other ve-
      ~~o~~~~       tkirom@ tbla State, fbr the par-
                  . . .

            m w6 have alxaaUy stataU & anothax 00rmaatl0n,
wa rlnu no amb ulty exists as to the alear ?aatm       and
lntaBtlon of t &4 Aat. In th& oonrrtrcrtlcm,   we a&v
                                                   ?% a ytw
that all bills pammd by tha La&3slatura which tuaend a
portion of an exletlng Aot mist reeumut the Xot or Saetioa
ai the kot wblchthey    seak to ~~imend. Thla mena nat that
the prior lew l8 unohen&fid exoept fix the fpy~~~~a~
or oPhlohmay be added by the mmui~ttvry bi
amended A&will     hanaeforthrawt as it is writtenin the
umsndIll~t.   Tn other wrds, the lurst axaandmant to m Aat
or to a aeetlon thareof ls a complete substitute for the
p1~10ua rat QT sautloa. The asendaaeatwlthwhloh we uw
dealing did not lada5 naw saatloxks ta Aftlela 827b but 83~1.
 ly rawrote an& reana4teU 8aetion 2.     ft la aoarplata dth-
& ltse~ and oparatafaas arap%& 0fSaatloa E af@tbla
827b aa it read beefore the prrssiqe of the amaztbsit.